SUPPLEMENTAL ORDER
The Supreme Court on September 9, 1992, having ordered MELVIN D. LU SANE of NEWARK to show cause on September 30, 1992, why he should not be temporarily suspended from the practice of law and compelled to pay a monetary sanction for failing to comply with the Court’s Order of May 14, 1991, and the Office of Attorney Ethics having thereafter filed a petition for the immediate temporary suspension of respondent for his failure to appear at a demand audit, and good cause appearing;
It is ORDERED that MELVIN D. LU SANE is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of MELVIN D. LU SANE, wherever situate, pending the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by MELVIN D. LU SANE, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that MELVIN D. LU SANE show cause before this Court on September 30, 1992, at 2:00 p.m., Supreme Court courtroom, Hughes Justice Complex, Trenton, New Jersey, why his temporary suspension and the restraints herein should not *47continue pending final disposition of any ethics proceedings pending against him, and why he should not be sanctioned for failure to comply with this Court’s Order dated May 14, 1991, and further, why the funds. restrained from disbursement should not be transmitted by the financial institutions who are the present custodians to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund, pending the further Order of this Court; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court; and it is further
ORDERED that MELVIN D. LU SANE be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.